Citation Nr: 1138216	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-34 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased initial evaluations for left hip arthritis, evaluated as 20 percent disabling prior to March 23, 2007, 100 percent disabling on and after March 23, 2007, and 30 percent disabling on and after May 1, 2008.

2.  Entitlement to increased evaluations for left knee arthritis, evaluated as 10 percent disabling prior to October 26, 2010.

3.  Entitlement to a compensable evaluation for left knee internal derangement.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005, September 2006, October 2007, and March 2011 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a December 2010 Board remand.

The Board notes that the issue of entitlement to an increased evaluation for left knee arthritis is limited to the time period prior to October 26, 2010.  In a March 2011 rating decision issued while this appeal was on remand, the RO granted a 100 percent evaluation for left knee arthritis effective October 26, 2010, the date of the Veteran's total knee replacement, until December 1, 2011, at which time a 30 percent evaluation is tentatively assigned.  Because the 100 percent evaluation is still in effect as of the issuance of this decision, and no higher evaluation than 100 percent can be awarded, the only time period that is for considered herein is prior to October 26, 2010.  Accordingly, the issue is as noted above.

Additionally, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, in multiple VA medical records, the Veteran asserted that he was no longer able to work due to his left hip and left knee disabilities.  Although the Veteran is currently assigned a 100 percent evaluation, this evaluation is only effective from October 26, 2010 to December 1, 2011.  Thus, the issue of entitlement to TDIU is still viable before and after that period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (holding that there is no case or controversy regarding an appeal for entitlement to TDIU where a 100 percent evaluation has been assigned).  Accordingly, the issue of entitlement to TDIU is raised by the record and the Board has jurisdiction because it is part and parcel of the increased rating claim. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 23, 2007, the Veteran's left hip arthritis was manifested by flexion beyond 20 degrees, no ankylosis, malunion, nonunion, or fracture of the femur, no flail joint, and no additional functional limitation beyond that contemplated in the currently assigned evaluation.

2.  On and after May 1, 2008, the Veteran's left hip arthritis is manifested by moderately severe residuals of pain and limitation of motion due to functional limitation upon use.  

3.  Prior to October 26, 2010, the Veteran's left knee arthritis was manifested by meniscus abnormality with persistent pain and episodes of effusion into the joint.

4.  The Veteran's left knee internal derangement is manifested by objective evidence of a stable knee.



CONCLUSIONS OF LAW

1.  Prior to March 23, 2007, the criteria for an increased evaluation, higher than 20 percent, for left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5253 (2011).

2.  On and after May 1, 2008, the criteria for a 50 percent evaluation, but no more, for left hip arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).

3.  Prior to October 26, 2010, the criteria for a 20 percent evaluation, but no more, for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

4.  The criteria for an increased (compensable) evaluation for left knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding the claims for increased evaluations for the left knee disabilities, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Although an April 2006 letter regarding internal knee derangement was not sent prior to initial adjudication, there is no prejudice to the Veteran in proceeding to adjudication of this claim, because the letter provided the appropriate notice to the Veteran and was followed by a readjudication of the claim in a September 2006 statement of the case (SOC) and August 2008 and May 2011 supplemental SOCs.  Prickett, 20 Vet. App. at 376.  Additionally, although that letter did not specifically mention left knee arthritis, a reasonable person could be expected to understand from the notice what was needed for that claim as well; the letter delineated what was needed for an increased evaluation in general and the September 2006 SOC indicated specifically what was needed for a left knee arthritis increased evaluation.  Sanders, 487 F.3d at 889.

Regarding the claim for an increased initial evaluation for the left hip disability, VA's duty to notify has been satisfied.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, regarding each of the claims on appeal, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   In an August 2008 memorandum, the RO noted that the Veteran's Social Security Administration (SSA) records were unavailable.  The SSA had responded to a request for records that there were no medical records and the RO subsequently informed the Veteran of this finding.  In March 2011, the Veteran submitted an Authorization and Consent release form regarding private medical records for his left total knee replacement, conducted on October 26, 2010.  The RO did not attempt to obtain these records.  Generally, VA's duty to assist requires making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  But here, the Veteran has been assigned a 100% evaluation for left knee arthritis, status-post left total knee replacement, as of the date of the left knee total replacement, and thus any medical evidence would not be considered for that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  Additionally, the Veteran's physical therapy treatment is being conducted at a VA medical center and thus there are records that address the instability of his left knee for that time period.  The Board thus has determined that these records are not relevant to the claims on appeal and need not be obtained.  

Further, VA provided the Veteran adequate joints examinations in October 2005, August 2007, August 2008, and January 2011.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Additionally, this appeal was remanded by the Board in December 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AMC provide the Veteran with a joints examination.  An adequate VA joints examination was completed in January 2011.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  For an initial disability rating, VA must consider the severity of a disability starting on the date that the service connection claim was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).


Left hip arthritis

In a November 2005 rating decision, service connection was granted for left hip arthritis and a 10 percent evaluation was assigned, effective March 14, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The Veteran appealed that evaluation.  In a September 2006 rating decision, a 20 percent evaluation was assigned, effective March 14, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5253 (2011).  An October 2007 rating decision assigned a 100 percent evaluation for a left hip replacement, effective March 23, 2007.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5054 (2011).  A 30 percent evaluation was assigned on and after May 1, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).  

Because the Veteran received the maximum schedular rating from March 23, 2007, to May 1, 2008, there is no issue in controversy regarding that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  Medical evidence regarding that time period is thus not considered herein.

	Evaluation prior to March 23, 2007

For this time period, the left hip disability was assigned a 20 percent under the diagnostic code for arthritis and thigh impairment.  See 38 C.F.R. §§ 4.27; 4.71a, Diagnostic Codes 5003, 5010, 5253 (2011).  For arthritis, a maximum 20 percent evaluation contemplates arthritis with no limitation of motion, but x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, Note (1).  The hip is a major joint.  38 C.F.R. § 4.45 (2011).  For thigh impairment, a maximum 20 percent evaluation contemplates limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

In February 2005 VA medical records, the Veteran reported left hip pain.  There was a severely limited range of motion and moderate groin pain.  The impression was moderate-severe degenerative joint disease.  In a March 2005 VA record, the Veteran reported left hip pain.  Upon examination, there was an antalgic gait with a cane.  Flexion was to approximately 90 degrees and there was no rotation.  Movement caused pain.  The impression was degenerative osteoarthritis.  In a June 2005 VA record, the Veteran reported gradually worsening pain and decreasing range of motion.  The Veteran reported that his pain was 10/10 with and without medication.  He stated that he could not perform activities of daily living due to pain and stiffness.  There was groin pain with hip motion, and internal and external range of motion was to 15 degrees total.  Flexion was to 90 degrees and the Veteran was neurovascularly intact.  An x-ray showed advanced bone on bone.  The assessment was degenerative joint disease.  

An October 2005 VA joints examination was conducted.  The Veteran reported daily stiffness and pain and that activity increased pain.  He stated that flare-ups were caused by walking, lasted for a couple of hours, and were relieved by rest.  The Veteran used a cane to ambulate.  Upon examination, there was 100 degrees of flexion, with pain beginning at 80 degrees; abduction to 10 degrees, with pain throughout; 5 degrees adduction, with pain throughout; external rotation to 35 degrees, with pain beginning at 20 degrees; and internal rotation to 20 degrees, with pain beginning at 10 degrees.  There was additional limitation of motion due to pain upon repetition of about 5 degrees.  There was no additional limitation of motion secondary to fatigue, weakness, lack of endurance, or incoordination.  An x-ray noted moderate to severe degenerative arthritis.  The diagnosis was left hip moderate to severe degenerative arthritis.  

In a February 2006 VA medical record, the Veteran reported persistent left hip pain.  There was flexion to 70 degrees, internal rotation to 0 degrees, and abduction to 5 degrees.  In May 2006 VA records, the left hip was tender.  There was 0 degrees internal rotation.  The Veteran reported a long history of left hip pain.  There was an antalgic gait, no internal or external rotation, and flexion to 90 degrees.  There was significant groin pain.  The Veteran was neurovascularly intact.  In a July 2006 VA record, there was left hip flexion from 0 to 90 degrees, internal rotation to 0 degrees, and abduction to 10 degrees.  The diagnosis was left hip end stage degenerative joint disease.  In an August 2006 VA record, the diagnosis was advanced left hip degenerative joint disease.  There was flexion to 90 degrees and 0 degrees internal rotation.  

In an October 2006 VA medical record, the Veteran reported left hip pain.  The left hip was tender.  There was 0 degrees internal rotation and 10 degrees abduction.  There was pain with motion.  In a December 2006 VA record, the Veteran reported pain that was not relieved by ambulatory aids or medications.  He has start up pain, pain with change in position, and pain with prolonged walking.  There was an antalgic gait, flexion from 10 to 80 degrees, internal rotation to 0 degrees, and external rotation to 5 degrees.  There was a positive Stinchfield's test and the Veteran was neurovascularly intact.  In a February 2007 VA record, there was an antalgic gait, flexion from 10 to 90 degrees, and internal rotation to 0 degrees, with pain throughout.  In a March 2007 VA record, the Veteran reported a long history of severe and disabling left hip pain.  The pain was worsened with prolonged ambulation or weightbearing.  He reported marked limitations in activities of daily living and functional capacity.  He was taking narcotic pain medication.  Upon examination, there was flexion to 80 degrees, internal rotation to 0 degrees, and external rotation to 5 degrees.  There was a positive Stinchfield's test and the Veteran was neurovascularly intact.

For both arthritis and thigh impairment, 20 percent is the maximum evaluation permitted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5253.  Accordingly, an increased evaluation is not warranted under these diagnostic codes.  

The Board must consider the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For limitation of thigh flexion, 30 and 40 percent evaluations are assigned for flexion limited to 20 and 10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  But here, the evidence shows flexion to 70, 80, 90, and 100 degrees.  Accordingly, an increased evaluation on this basis is not warranted.

For hip ankylosis, 60 and 70 percent evaluations are assigned for favorable hip ankylosis in flexion between 20 and 40 degrees and slight adduction or abduction, and intermediate hip ankylosis.  A 90 percent evaluation is assigned for extremely unfavorable ankylosis, with the foot not reaching ground and crutches necessitated, respectively; a veteran is entitled to special monthly compensation.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).  But the evidence showed flexion to at least 70 degrees and did not indicate that the Veteran's hip was fixed or ankylosed.  Accordingly, an increased evaluation on this basis is not warranted.

For impairment of the femur, a 30 percent evaluation is assigned for malunion of the femur with marked knee or hip disability.  60 percent evaluations are assigned for fracture of the surgical neck of the femur with false joint or for fracture of the shaft or anatomical neck of the femur with non-union, without loose motion, and weightbearing is preserved with the aid of a brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck of the femur with non-union and loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  The evidence of record does not indicate any malunion or non-union of the femur or a fracture of the femur.  An increased evaluation on this basis is thus not warranted.

Additionally, the evidence of record for this time period does not demonstrate a left hip flail joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254 (2011).  Furthermore, an evaluation in excess of 20 percent is not permitted under the diagnostic code for limitation of thigh extension.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).  Accordingly, an increased evaluation under these diagnostic codes is not warranted.

The Board has also considered whether there is any additional functional loss not contemplated in the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45 (2011).  The Veteran consistently reported left hip pain.  Such pain was objectively confirmed by positive Stinchfield's tests and the Veteran's antalgic gait.  The Veteran also reported that he always used a cane to ambulate and that activity increased his pain and caused flare-ups.  At the October 2005 VA examination, objective evidence also demonstrated that repetition caused a decrease of 5 degrees in the range of motion, but that decrease did not equate to an increased evaluation based on limitation of motion.  Additionally, there was no increased limitation of motion based on fatigue, weakness, lack of endurance, or incoordination.  Although the Veteran provided competent evidence of flare-ups, the objective evidence of no additional functional limitations upon use outweighs the testimony.  The Board finds that there is no additional functional loss not contemplated in the 20 percent rating and that an increased evaluation on this basis is not warranted.  

	Evaluation on and after May 1, 2008

The Veteran's left hip arthritis is evaluated as 30 percent disabling, on and after May 1, 2008, which contemplates the minimum rating after a total hip replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011).  

An August 2008 VA joints examination was conducted.  The Veteran reported that he used a cane for walking, was unable to stand for more than few minutes, and was unable to walk more than few yards.  He denied any hip deformity, instability, episodes of dislocation or subluxation, or effusion, but reported left hip give-way, pain, stiffness, weakness, and locking episodes 1 to 3 times per month.  Examination showed an antalgic gait.  Hip flexion was to 80 degrees, with pain throughout.  Abduction was to 35 degrees, with pain throughout.  Adduction was to 15 degrees, and internal rotation was to 10 degrees, and external rotation was to 20 degrees.  The Veteran could cross his legs and there was no ankylosis or additional limitation of motion upon repetition.  An x-ray report noted a total left hip replacement with intact and well-positioned prosthetic devices without evidence of loosening, fracture, or dislocation.  The examiner found that the left hip condition was moderate, based on the Veteran's history, physical examination, and x-rays.  The left hip prevented the Veteran from exercise, sports, recreation, and traveling, and had severe effects on his chores and shopping, but no effects on feeding, bathing, dressing, toileting, and grooming.  

In a September 2008 VA medical record, there was left hip aching and soreness.  There was flexion to 100 degrees, internal rotation to 0 degrees, and external rotation to 15 degrees.  There was gluteus medius weakness.  In a December 2008 VA record, there was left hip good range of motion.  It was minimally tender.  

A January 2011 VA joints examination was conducted.  The Veteran reported left hip pain, stiffness, tenderness, and effects on range of motion.  He denied deformity, give-way, instability, weakness, incoordination, decreased speed of joint motion, dislocation, subluxation, locking, and effusion.  He stated he was only able to stand for 15 to 30 minutes and was unable to walk more than few yards.  He always used a cane.  There was an antalgic gait with poor propulsion.  The examiner found left hip tenderness, pain at rest, moderate weakness, abnormal motion, and guarding of movement.  Upon range of motion testing, there was objective evidence of pain.  Flexion was to 40 degrees and abduction to 10 degrees.  There was additional limitation upon repetitive motion.  He was not able to cross his left leg over the right and could not toe out 15 degrees.  The examiner found that together, the left knee and the left hip were moderate to severe.  The disabilities prevented shopping, exercise, sports, had severe effects on chores, recreation, and traveling, moderate effects on dressing, and driving, and no effects on feeding, bathing, toileting, and grooming.  

For a total hip replacement, a 50 percent evaluation is assigned for moderately severe residuals of weakness, pain or limitation of motion; a 70 percent evaluation is assigned for markedly severe residual weakness, pain or limitation of motion; and a 90 percent evaluation is assigned for painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  The Board finds that a 50, but not a 70 percent, evaluation is warranted on and after May 1, 2008.  The Veteran has consistently reported left hip pain.  In August 2008 VA examination, he reported weakness.  The January 2011 VA examination determined there was moderate weakness.  Additionally, as of that January 2011 examination, flexion was limited to 40 degrees and abduction was limited to 10 degrees.  Furthermore, the August 2008 VA examiner found that the Veteran's condition was moderate and the January 2011 VA examiner found the Veteran's condition was moderate-severe.  The January 2011 VA examiner also determined that there was additional functional limitation with use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Resolving all reasonable doubt in favor of the Veteran, and considering additional functional limitation upon use, the Board finds that his service-connected left hip disability more closely approximates moderately severe residuals due to pain and limitation of motion and moderate weakness.  See 38 C.F.R. §§ 4.3, 4.7.  As such, a 50 percent evaluation for the disability is warranted.  At no point, however, did either examiner determine that the Veteran's left hip residuals were markedly severe; the January 2011 only noted the disability was moderate-severe.  Accordingly, a 70 percent evaluation is not warranted.  

The Board has considered the application of other diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  But an evaluation in excess of 50 percent is not provided for degenerative and traumatic arthritis, limitation of thigh extension and flexion, or thigh impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253.

For hip ankylosis, 60, 70, and 90 percent evaluations are assigned for favorable hip ankylosis in flexion between 20 and 40 degrees and slight adduction or abduction, intermediate hip ankylosis, and extremely unfavorable ankylosis, with the foot not reaching ground and crutches necessitated, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).  An 80 percent evaluation is assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  For impairment of the femur, 60 percent evaluations are assigned for fracture of the surgical neck of the femur with false joint or for fracture of the shaft or anatomical neck of the femur with non-union, without loose motion, and weightbearing is preserved with the aid of a brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck of the femur with non-union and loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The evidence of record does not demonstrate fixation of the hip, flail joint, or fracture of the femur.  Accordingly, an evaluation in excess of 50 percent is not warranted on and after May 1, 2008.

Left knee arthritis

The Veteran's service-connected left knee disability was due to a knee ligament rupture and repair during service.  Prior to October 26, 2010, the Veteran's left knee arthritis was assigned a 10 percent evaluation, which contemplates limitation of motion to a compensable degree, noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or arthritis with no limitation of motion, but x-ray evidence of involvement of 2 or more major joints or minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  

In a February 2004 VA medical record, the Veteran reported left knee pain.  There was tenderness.  In a September 2004 VA record, the Veteran reported left knee pain.  There was crepitation and tenderness.  In a March 2005 VA record, the Veteran reported left knee pain.  There was crepitation, tenderness, and effusion.  There was full extension and flexion past 90 degrees.  

An October 2005 VA examination was conducted.  The Veteran reported left knee pain, stiffness, and fatigability.  It bothered him on a daily basis any time he increased his activities such as walking or using stairs.  He reported flare-ups upon increased activity that lasted or several hours and were alleviated by rest.  The Veteran reported additional limitation of motion during the flare-up.  He used a cane.  He did not take any anti inflammatory medications.  Upon examination, there was tenderness of the medial and lateral joint line.  There was flexion to 120 degrees and extension to 0 degrees.  There was a positive McMurrays test.  Range of motion was not additionally limited by pain, fatigue, instability, incoordination, or weakness.  Pain was the major limiting factor.  Pain was increased upon repeated use, however there was no additional limitation of motion.  The diagnosis was left knee moderate degenerative arthritis.  

In a February 2006 VA medical record, the Veteran reported persistent knee pain.  There was effusion.  Range of motion was 0 to 60 degrees.  The diagnosis was moderate left knee degenerative joint disease.  In a July 2006 VA record, the Veteran reported persistent knee pain.  There was no effusion, but there was crepitus and tenderness.  In an April 2007 VA record, there was left knee flexion within normal limits and extension to 0 degrees.  

An August 2007 VA joints examination was conducted.  The Veteran reported that he used a brace and a cane to ambulate.  He was unable to stand for more than few minutes or walk more than few yards.  He reported left knee deformity, pain, stiffness, weakness, repeated effusions, warmth, redness, and swelling.  The Veteran denied dislocation, subluxation, and locking.  There was an antalgic gait with poor propulsion.  Flexion was to 105 degrees, with pain at the end range of motion, and extension was to -12 degrees, with pain throughout.  There was no additional limitation of motion upon repetition or ankylosis.  The examiner found left knee crepitus, deformity, edema, effusion, heat, synovitis, tenderness, painful movement, weakness, and guarding of movement.  The examiner also found clicks and snaps, grinding, patellar abnormality of tenderness, meniscus abnormality, and effusion, but no dislocation, locking, or mass behind knee.  The McMurrays test was positive.  

An August 2008 VA joints examination was conducted.  The Veteran reported left knee pain and that he always used a cane to ambulate.  He was unable to stand for a more than few minutes or to walk more than few yards.  There was an antalgic gait.  Flexion was from 0 to 110 degrees with pain throughout, and no additional limitation of motion upon repetition.  There was no joint ankylosis.  There was painful movement and clicks and snaps, but no grinding, patellar abnormality, meniscus abnormality, or other knee abnormality.  The examiner stated that the severity of the left knee disability was moderate, based on the Veteran's history, physical examination, and x-rays.  The left knee and left hip disabilities prevented exercise, sports, recreation, and travelling.  There were severe effects on chores, shopping, but no effects on feeding, bathing, dressing, toileting, and grooming.  

In a September 2008 VA medical record, the Veteran reported that his left knee was getting worse.  There was swelling with ambulation.  The left knee lacked a few degrees extension and there was flexion to 110 degrees.  There was tenderness and crepitation.  In a December 2008 VA record, the Veteran reported left knee pain and swelling.  There was effusion, and the range of motion was from 0 to 100 degrees.  There was tenderness.  An x-ray showed complete loss of the medial joint space.  

As noted above, arthritis is rated on limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Additionally, a 20 percent evaluation for arthritis is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The knee is considered a major joint.  38 C.F.R. § 4.45.  Here, there is not x-ray evidence of 2 major joints or minor joint groups; rather the knee is one major joint.  Accordingly, a 20 percent evaluation is not warranted under the diagnostic code for arthritis.

For arthritis with limitation of leg flexion, 20 and 30 percent evaluations are assigned for flexion limited to 30 and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  For arthritis with limitation of leg extension, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Here, the evidence of record shows flexion to 60, 90, 100, 105, 110, and 140 degrees.  Extension is shown to full or zero degrees and -12 degrees.  Thus, the range of motion findings do not demonstrate entitlement to an increased evaluation.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  For dislocated semilunar cartilage, a maximum 20 percent rating is assigned where there are frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  The Board finds that this criteria is met.  Although the Veteran's service-connected injury involves a repair of a ligament, rather than the meniscus or semilunar cartilage, resolving all reasonable doubt in favor of the Veteran, and noting the presence of a positive McMurrays test in October 2005 and August 2007 VA examinations, the evidence demonstrates some meniscus abnormality.  See 38 C.F.R. § 4.3.  Throughout the time period, the Veteran reported knee pain.  The examiner found effusion into the joint in VA records dated in March 2005, February 2006, and December 2008, and at the August 2007 VA joints examination.  Thus, this demonstrates that the Veteran's knee arthritis is manifested by symptoms that more closely approximates meniscus abnormality with episodes of locking, effusion into the joint, and pain.  See 38 C.F.R. § 4.7.  A 20 percent evaluation is the maximum permitted under this diagnostic code.  

For ankylosis of the knee, a 30 percent evaluation is assigned for favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent evaluation is assigned for unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees.  A 50 percent evaluation is assigned for unfavorable ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent evaluation is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  But the evidence of record does not demonstrate ankylosis of the knee as there was flexion from 60 to 140 degrees and extension from 0 to -12 degrees.  There is, therefore, no increased evaluation on this basis.

Additionally, an evaluation in excess of 20 percent is not warranted for impairment of the tibia and fibula or impairment of thee femur, as the evidence does not demonstrate any malunion or non-union of the tibia and fibula or malunion of the femur.  See 38 C.F.R. § 4.71a. Diagnostic Codes 5262, 5255 (2011).  Furthermore, an evaluation in excess of 20 percent is not provided for removal of the semilunar cartilage or for genu recurvatum.  38 C.F.R. § 4.71a. Diagnostic Codes 5259, 5263 (2011).  Moreover, the Veteran did not have total knee replacement surgery until October 26, 2010, thus an increased evaluation is not warranted for knee replacement with prosthesis until that time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

For recurrent subluxation or lateral instability, a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Because the Veteran is assigned a separate evaluation for his left knee based on this diagnostic code, an increased evaluation on this basis is not considered.  See Esteban, 6 Vet. App. at 262 (noting that separate evaluations for separate and distinct symptomatology may be assigned, but not where the symptomatology is duplicative).  

Separate evaluations are already assigned for left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

The Board has also considered whether separate evaluations are warranted for limitation of knee extension and flexion.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  But the range of motion findings do not demonstrate entitlement to compensable evaluations for limitation of extension and flexion as there was flexion from 60 to 140 degrees and extension from 0 to -12 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, an evaluation in excess of 20 percent and separate evaluations are not warranted for left knee arthritis.  

Throughout the time period, consideration has been given to whether there is any additional functional loss not contemplated in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45 (2011).  As noted above, the Veteran reported significant knee pain.  Additionally, the objective findings confirm pain to the knee, effusion into the joint, and meniscus abnormality.  But those findings form the basis of the 20 percent evaluation assigned herein.  Accordingly, they cannot be used to increase the evaluation further.  At the October 2005 VA examination, the examiner found there was no additional functional limitation upon repetition except for pain.  The August 2008 VA examiner also determined there was no additional limitation of motion upon repetition.  The evidence thus does not demonstrate additional functional limitation beyond the pain, locking, and effusion into the joint that is already encompassed within the 20 percent evaluation.  The Board finds that there is no additional functional loss not contemplated in the rating and that an increased evaluation on this basis is not warranted.  


Left knee internal derangement

Service connection was granted, and a noncompensable evaluation was assigned, for left knee internal derangement, effective October 20, 1976.  As of July 1, 1989, a 10 percent evaluation was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran filed his current claim for an increased evaluation in March 2005.  In a November 2005 rating decision, the RO decreased the 10 percent evaluation to a noncompensable evaluation, effective in March 2005.  Although no reduction notification procedures were undertaken, none were required as the overall compensation paid to the Veteran remained at 40 percent.  See 38 C.F.R. § 3.105(e) (2011); VAOPGCPREC 71-91 (Nov. 1971); 57 Fed. Reg. 2316 (1992) (holding that reduction notice procedures do not apply where there is no reduction in compensation payments being made).  

For recurrent subluxation or lateral instability, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability of the knee, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran is assigned a noncompensable evaluation throughout the time period, which contemplates that the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  Because separate evaluations have been assigned, in determining the appropriate evaluation assigned for left knee instability, only findings of instability and diagnostic codes related to such instability are considered.  Findings related to range of motion and other functional impairments are considered and fully compensated within the 20 percent evaluation prior to October 2, 2010 and the 100 percent evaluation thereafter.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); Esteban, 6 Vet. App. at 262.  

In a September 2004 VA medical record, the knee was stable.  At the October 2005 VA examination, the left knee was stable to valgus and varus stress.  There was a negative anterior and posterior drawer sign.  In a February 2006 VA record, the knee was stable.  At the August 2007 VA joints examination, the Veteran reported there was no give-way, instability, dislocation, or subluxation.  Examination showed clicks and snaps, but no dislocation, locking, or instability.  

At the August 2008 VA joints examination, the Veteran reported give-way, but not instability.  There was no instability or other knee abnormality.  In September and December 2008 VA records, there was a negative Lachman test and stable knee.  In November and December 2010 VA records, the knee was stable.  At the January 2011 VA joints examination, the Veteran reported give way and instability.  The examiner found left knee abnormal motion, noting that a full ligament/meniscus examination was not performed as it caused significant guarding and pain with motion.  There were no clicks or snaps or instability.  A February 2011 VA record noted a stable knee.

For recurrent subluxation or lateral instability, 10, 20, and 30 percent evaluations are assigned or slight, moderate, and severe recurrent subluxation or lateral instability of the knee, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Here, however, the objective evidence of record has consistently demonstrated that there is no instability.  The Veteran denied give-way and instability in August 2007, reported give-way and denied instability in August 2008, and reported both give-way and instability in January 2011.  Although the Veteran has provided competent lay testimony, the Board finds that such testimony is outweighed by the consistent objective findings of stability.  Accordingly, a compensable evaluation is not warranted for left knee internal derangement.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But no other diagnostic codes relate specifically to the Veteran's left knee instability and the issue of additional functional limitation was considered in the evaluation assigned to the left knee arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206. 

Extraschedular evaluation for left hip and left knee disabilities

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess those assigned are provided for certain manifestations of the service-connected left knee and left hip disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disabilities and left hip disability, as the criteria assess limitation of motion, instability, and other functional limitations.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.



ORDER

Prior to March 23, 2007, an increased initial evaluation, higher than 20 percent, for left hip arthritis is denied.

On and after May 1, 2008, a 50 percent evaluation, but no more, is granted for left hip arthritis, subject to the laws and regulations governing the payment of monetary benefits.

Prior to October 26, 2010, a 20 percent evaluation, but no more, is granted for left knee arthritis, subject to the laws and regulations governing the payment of monetary benefits.

An increased (compensable) evaluation for left knee internal derangement is denied.


REMAND

Remand is required for notice under the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain an examination.  First, the VCAA requires that the Veteran be provided with appropriate notice regarding his TDIU claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  No such notice has yet been provided.  Accordingly, remand is required to provide VCAA notice.

Second, a medical examination and opinion must be obtained regarding the effects of the left hip and left knee disabilities on the Veteran's employability.  Although joints examinations were conducted in 2005, 2007, 2008, and 2011, the Veteran's employability status was not addressed.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); Friscia v. Brown, 7 Vet. App. 294 (1995) (noting that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that produces non-marginal income).  Accordingly, the TDIU claim must be remanded for a medical examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his TDIU claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

2.  Provide the Veteran a VA examination to determine the impact of his service-connected left knee arthritis, left knee internal derangement, and left hip arthritis on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


